DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action responses to the Applicant’s Preliminary Amendment filed on 11/05/2020 in which claims 2, 4, 5, 9, 11, 12, 16, 18-20 and 22 have been amended, claims 1, 3, 8, 10, 15, and 21 have been canceled and entered of record.
Claim 15 has been cancelled, and claim 22 has been amended to overcome the claim objection, based on the cancelled and the amended claims, the objections to the claims are withdrawn.
Claims 2, 4-7, 9, 11-14, 16-20, 22, and 23 are pending for examination.
Allowable Subject Matter
Claims 2, 4-7, 9, 11-14, 16-20, 22, and 23 are allowed.
Applicants have amended dependent claim 4 that was indicated as allowable subject matters to incorporate the all the limitations of the independent claim 1, and their intervening claims, dependent claim 11 that was indicated as allowable subject matters to incorporate the all the limitations of the independent claim 8, and their intervening claims, and dependent claim 20 that was indicated as allowable subject matters to incorporate the all the limitations of the independent claim 15, and their intervening claims as indicated in the Office Action dated September 16, 2020.
The following is a statement of reasons for the indication of allowable subject matter:

         Regarding independent claims 4, 11, and 20, the prior art of record does not teach or suggest the claimed invention having waiting for a randomly chosen wait time after detecting the low current condition before automatically bypassing the PV panel”, “controller is configured to wait for a randomly chosen wait time after the low current condition is detected before automatically bypassing the PV panel”, and “the controller of each of the PV panel disconnect switching arrangements is configured to wait for a respective randomly chosen wait time after the low current condition is detected before automatically bypassing the PV panel to which the PV panel disconnect switching arrangement is coupled” respectively, and a combination of other limitations thereof as recited in claims 4, 11, and 20. 
          Regarding claims 2, 5-7, 9, 12-14, 16-19, and 22-23, the claims have been found allowable due to their dependencies to claims 4, 11, and 20 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836